DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Response to Arguments
The amendment filed December 14, 2021 and has been entered with the RCE filed January 5, 2022. Claims 1-15, 17-20, and 22 are pending. Claims 1, 5, 9, 13, 17, 19, and 22 have been amended.
The applicant’s arguments in the Remarks filed December 14, 2021 and entered with the RCE filed January 5, 2022 have been fully considered. 

35 USC 112(f) Discussion
The applicant refers on page 10 of the Remarks under the heading “Means-Plus-Function Issues,” to the 35 USC 112(f) interpretation made in the last Detailed Action, which was the Final Rejection dated October 13, 2021. The examiner is not entirely sure what the applicant’s argument or desire is with respect to the USC 112(f) th and 6th lines from the bottom of page 10, where it reads “and paragraph of amending the claims to recite…”. The examiner does not see any claim amendments that include language about wireless or wired communication. It generally seems that the applicant is arguing that the communication device has sufficient material structure to perform the claimed functions based on paragraphs 0124 and 0125 of the specification of the present application. It also seems that the applicants would like the 35 USC § 112(a) withdrawn.  
The examiner stated in the interview on December 8, 2021 that he would review the interpretation of the claims under 35 USC 112(f) for this application. After conducting the review, the examiner withdraws the interpretation. This position is based on the three-prong test in MPEP 2181. 
Prong A asks: is there a “means,” “step,” “configured to,” or similar language? 
Prong B asks: is the word “means,” “step,” etc, then modified by functional language with the word “to” “for,” “so that,” etc, in between? 
Prong C asks: Is there sufficient structure or known meaning before the phrase “means to,” “configured to,” etc? 
To be interpreted under 35 USC § 112(f), a claim must meet all three prongs. 
According to the case law cited in MPEP 2181(I)(A), claim language can meet Prongs A-C if it reads, for example: “Means for ink delivery”. Claim language can also meet Prongs A-C if it reads: “Unit for delivering ink”. That is because, although a “unit” is a structure, it is not “sufficient” structure and it does not have “known meaning” in the art. Yet, a claim that reads: “Ink jet means for delivering ink” would fail Prong C because the term “ink jet” has “known meaning” in the printing art. Similarly, a claim that reads: 
In the present case, as detailed in the Final Rejection dated October 13, 2021, the examiner noted that some of the claims used phrases such as “a communication device configured to communicate” and phrases similar to that. The examiner finds that the communication device is supported and defined in paragraphs 0124-0125 of the specification. Furthermore, the examiner finds a “communication device” here to be analogous to a “filter system” and “ink jet”. The examiner believes a person of ordinary skill in the e-bike art would understand the “known meaning” of the “communication device” cited in the claims. It would certainly not be reasonable to think this device included communication systems such as flags or smoke, or other communication devices along those lines. Therefore, the examiner withdraws the 35 USC 112(f) interpretation. 

Discussion of Claim 1
The examiner will now respond to the arguments made in the Remarks under the heading “Claim Rejections – 35 U.S.C. § 112”. The main argument that has been occurring in the prosecution of claim 1 revolves around whether or not the specification supports the claim language that teaches that, in the “second control state” of the human-powered vehicle component, the controller of the human-powered vehicle is configured to manage both discharging and “charging” of any other battery but its own. As pointed out in the Final Rejection at the top of page 4 and in the 35 U.S.C. § 112(a) section from pages 8 through 11, the examiner’s position at that time was that claim 1 
Claim 1 of the present application now reads, with comments added in bold:
A human-powered vehicle component (Fig. 2, item 30) comprising: 
a battery element (Fig. 2, item 38); 
a communication device (Fig. 2, item 32) configured to communicate with a first electric component (Fig. 2, item 50) and a second electric component (Fig. 2, item 70), the first electric component including a first battery element (Fig. 2, item 58) and the second electric component including a motor (Fig. 2, item 72); 
a connector configured to be electrically connected to an external power supply (the external power supply is item 90 in Fig. 3. supported by paragraph 0122 of the published specification, Ishikawa, US2019/0300102 A1. According to paragraph 0084, Fig. 3 is the case in which the external power supply is connected to the batteries in items 30 and 50, which are “removed from the human-powered vehicle 10”, i.e. removed from the e-bike.); and 
an electronic controller (this “an electronic controller” is Fig. 2, item 34. It is emphatically not the “1st Electronic Controller” or the “2nd Electronic Controller”) configured to be operable in 
a first control state (this first control state is the one from the perspective of the “an electronic controller” item 34. It is not the first control state of any of the other components, which are different.) to manage at least one of charging and discharging of the [[first]] battery element of the human-powered vehicle component (Fig. 2, item 38) 
a second control state (this second control state is the one from the perspective of the “an electronic controller” item 34. It is not the second control state of any of the other components, which are different) in which at least one of charging and discharging of the battery element of the human-powered vehicle component (Fig. 2, item 38) is managed by the second electric component (Fig. 2, item 70. As seen in Fig. 1, this is located in the bottom bracket (BB) of the bicycle. This item contains the drive motor 72 of the e-bike), the charging and the discharging of the battery element of the human-powered vehicle component (Fig. 2, item 38) being managed based on a battery level and a capacity of the battery element, 
the electronic controller (the antecedent of this is the “an electronic controller” earlier in the claim. This is Fig. 2, item 34.) being configured to be operable in 
the first control state (the first control state from the perspective of the human-powered vehicle component 30) upon determining the communication device (Fig. 2, item 32) can communicate with the first Fig. 2, item 50) but cannot communicate with the second electric component (Fig. 2, item 70), [[and]] 
the electronic controller (Fig. 2, item 34) being configured to be operable in 
the second control state (the second control state from the perspective of the human-powered vehicle component 30) upon determining the communication device (Fig. 2, item 32) can communicate with the second electric component (Fig. 2, item 70), and 
the electronic controller (Fig. 2, item 34) being configured to manage charging of the battery element of the human-powered vehicle component (Fig. 2, item 38) from the external power supply (Fig. 3, item 96) upon determining the connector is electrically connected to the external power supply in the second control state.  
As argued in the 35 U.S.C. § 112(a) of the Final Rejection, one broad reasonable interpretation of claim 1 is that it teaches an e-bike with detachable batteries. Detachable batteries are common in the e-bike art and may be detached to recharge. According to page 9 of the specification as filed (not the published one), both items 30 and 50, which are portable rechargeable batteries, can be removed from the bicycle. This is also in paragraph 0084 of the published spec. This is what is apparently shown in Fig. 3 of the drawings. A broad reasonable interpretation of claim 1 is that in the first control state, when the BB component 70 cannot communicate with the electronic controller, is when the batteries and their associated electronics, i.e. items 30 and 50, are detached from the bicycle, as shown in Fig. 3. That is why claim 1 teaches that, in the first control state, “communication device (Fig. 2, item 32) can communicate with Fig. 2, item 50) but cannot communicate with the second electric component (Fig. 2, item 70)”. Basically, item 34 cannot communicate with the BB component 70 which remains on the bike. The batteries have been detached from the bike. It may be that communication with the motor of the bicycle is intentionally turned off when the removable batteries have been detached. 
In the second control state, the batteries in 30 and 50 appear to have been re-attached to the bicycle, as shown in Fig. 2 of the drawings, and the BB component 70 can communicate with the electronic controller 34. That is why claim 1 teaches that in the second control state, “the communication device (Fig. 2, item 32) can communicate with the second electric component (Fig. 2, item 70)”. The second control state can reasonably be thought of as the normal riding-around-town state. 
In claim 1 there is a second control state, which can be interpreted as the riding-around-town state. Claim 1 teaches: “a second control state (this second control state is the one from the perspective of the “an electronic controller” item 34. It is not the second control state of any of the other components, which are different) in which at least one of charging and discharging of the battery element of the human-powered vehicle component (Fig. 2, item 38) is managed by the second electric component (Fig. 2, item 70. As seen in Fig. 1, this is located in the bottom bracket (BB) of the bicycle. This item contains the drive motor 72 of the e-bike)”. In other words, the BB component 70 “manages the charging and discharging of the battery element of the human-powered vehicle component”. It makes sense that the BB component 70 would manage the discharging of the battery in the second state (as seen from the perspective of Fig. 2, item 34) because the BB component 70 is the 
Much of the disclosure is directed to defining the two different configurations shown in Fig. 2 and Fig. 3. Fig. 2 is when the batteries are attached to the bike, which represents the second control state of claim 1. Fig. 3 is when the batteries are detached from the bike, which represents the first control state of claim 1. In the Fig. 3 the batteries are detached from the bike, but attached to an external power supply. 
With all this in mind, it is reasonable to ask: Does it make sense that, as claimed in claim 1, there is “a second control state (this second control state is the one from the perspective of the “an electronic controller” item 34.) in which at least one of charging and discharging of the battery element of the human-powered vehicle component (Fig. 2, item 38) is managed by the second electric component (Fig. 2, item 70. As seen in Fig. 1, this is located in the bottom bracket (BB) of the bicycle. This item contains the drive motor 72 of the e-bike)”? In other words, does it make sense that the BB component 70 “manages the charging…of the battery element of the human-powered vehicle component” item 30 in the second control state, the riding-around-town state? More importantly, is there support for such a teaching in the original disclosure? How does the BB component 70 manage the charging of the battery element of the human-powered vehicle component? Can the rider backpedal the bike to 
It seems that this charging that is allegedly managed by the BB component 70 in the second control state can actually only occur when the e-bike is plugged into an external power supply such as a wall plug or a charging kiosk, as shown in Fig. 3. But in the case of Fig. 3, the “an electronic control, item 34 “cannot communicate with the second electric component (Fig. 2, item 70)”. The BB component 70 cannot “manage…charging…of the [[first]] battery element of the human-powered vehicle component (Fig. 2, item 38)” because the BB component 70 is not in communication with item 38. 
Does the specification overturn this argument? No. The specification is very difficult to understand. The phrase “in the present embodiment” appears eighteen times in the specification, often multiple times per paragraph. There are twenty-two different “aspects” of the invention. Due to the nature of the specification, one cannot simply do a search for the “second control state” and determine its meaning. As explained in 35 U.S.C. § 112(a) of the Non-Final Rejection dated May 27, 2021, the second control state from the perspective of one component is not necessarily the same as the second control state from the perspective of another. In the first full paragraph of page 14 of the specification submitted by the applicant (not the published one) we read that the first controller 54 can perform “managing” of the charging of its own battery. We also learn that the vehicle component 30 can do this. Although this paragraph states that this is 
Although the applicant provided citations that mention the second control state, the examiner does not believe that all of them are the second control state of the human-powered vehicle component, item 30, which is the control state claim 1 is talking about. Paragraph 0070 of the published specification of the present application (Ishikawa, US2019/0300102 A1), does teach that, from the perspective of the human-powered vehicle component, item 30, “the control state in which at least one of discharging and charging of the battery element 38 is managed by the further component includes a second control state”. But which “further component”? 
charging in the second control state of the human-powered vehicle component. Yet paragraph 0122, read in context, makes clear that this is contemplated only when the e-bike is plugged into an external charger. The claims do not limit the managing to the charging to that case. Therefore, the claims are broader than what was contemplated in the specification. Paragraph 0122 teaches that the second controller 78 manages charging and discharging of the human-powered vehicle component 30”. The paragraph is under the section heading "MODIFICATIONS," which starts at paragraph 0116. Paragraph 0122 is talking about a state in which the bike is connected to an "external power supply 90". 
In the Remarks, on page 12, the applicant also cites paragraph 0090, to try to show that in item 30’s second control state, item 70 manages the charging of item 30’s battery. That paragraph shows that item 70 can manage item 30, but no mention of managing discharging is discussed. The same is true for paragraph 077.
In the Remarks, on page 12, the applicant also cites paragraph 0105, to try to show that in item 30’s second control state, item 70 manages the charging of item 30’s battery. Yet paragraph 0105 does not teach that item 70 manages the charging of battery element 38 in item 30’s second control state. That paragraph only teaches that  item 70 manages the discharging of battery element 38 in item 30’s second control state. Therefore, paragraph 0105 does not support what claim 1 teaches, which is that item 70 “manages the charging…of the battery element of the human-powered vehicle component” item 30 in item 30’s second control state.
Detailed Action. That scenario is apparently different from the second control state (which the examiner interprets as the normal riding-around-town state as seen in Fig. 2) and different from the first control state (items 30 and 50 detached and charging with an external charger as seen in Fig. 3). Paragraph 0122 seem to teach that, in what can be called a third scenario, the e-bike with components 30 and 50 attached (i.e. not like Fig. 3 which shows 30 and 50 apparently detached) can be connected to an external charger. In other words, the entire bike is plugged into a charger. In that case, the BB component 70 would manage the charging of the human-powered vehicle component, item 30. 
Does claim 1, as currently amended, sufficiently limit the BB component 70’s managing of the “charging” of the battery element of the human-powered vehicle component 30 while 30 is in the second control state to only the case in which the e-bike is connected to an external charger? How, if at all, does the following clause do that?: 
the electronic controller (Fig. 2, item 34) being configured to manage charging of the battery element of the human-powered vehicle component (Fig. 2, item 38) from the external power supply (Fig. 3, item 96) upon determining the connector is electrically connected to the external power supply in the second control state.  
This clause means, in a broad reasonable interpretation, that in the second control state (what the examiner thought of as the normal riding-around-town state) can include the electronic controller 34 being connected to an external power supply. And, when in Fig. 2, item 34)” manages the “charging of the battery element of the human-powered vehicle component (Fig. 2, item 38)”? The amendment has support in paragraph 0070. The applicant in the Remarks dated December 14, 2021, argues on pages 13 and 14 that this amendment has support in paragraph 0122. But that paragraphs starts by teaching that “the second electric component 70 can be configured to manage charging of the human-powered vehicle component”. The present amendment teaches that it is “the electronic controller” that does this. 
Paragraph 0122 then describes that external power supply is connected and items 30 and 50 are “connected to the second electric component 70”. The paragraph concludes by repeating that “the second controller 78 manages charging…of the human-powered vehicle component 30 that is in the second control state.” But the new clause as written teaches that the electronic controller item 34 is configured “to manage charging” of item 38. But the whole issue being debated is whether the second electric component, item 70, manages the charging of item 30 in item 30’s second control state. Paragraph 0122 doesn’t support the new amendment because paragraph 0122 teaches that the second electric component, item 70, manages the charging of item 30 in item 30’s second control state. Paragraph 0122 does not teach that the electronic controller item 34 is configured “to manage charging” of item 38.
What if the applicant amended the clause as follows? Would it fix the problem?:
 second electric component (Fig. 2, item 70) being configured to manage charging of the battery element of the human-Fig. 2, item 38) from the external power supply (Fig. 3, item 96) upon determining the connector is electrically connected to the external power supply in the second control state.  
That clause would have support in paragraph 0122. But would claim 1 in its entirety have support? No. Because the above clause still would not cover the case of what happens in the case of “upon determining the connector is” NOT “electrically connected to the external power supply in the second state”? Claim 1 in its entirety would still teach that BB component manages the charging of the human-powered vehicle component from the external power supply. It’s just that the above clause would say that it upon determining that it is connected to an external charger it does that from the external power supply. The claim still leaves open the possibility that item 70 can manage the charging from some other source, such as backpedaling, when not connected to an external charger. Therefore, a 35 U.S.C. 112(a) rejection for lacking written description would still have to be made.
What if the applicant amended the clause as follows:
 second electric component (Fig. 2, item 70) being configured to manage charging of the battery element of the human-powered vehicle component (Fig. 2, item 38) the charging being from the external power supply.  
This restricts the second electric components managing of the charging in the second control state to only the case in which it determines that it is connected to an 
The examiner is somewhat hesitant to recommend this clause, however, because a lot flows from the fact that the second control state of item 30 is a state in which the external power supply is connected. All the dependent claims would have to be checked to make sure they still make sense. For example, can the claims still make sense if, when item 70 is managing the charging in the second control state of item 30, the entire bike is connected to an external power supply? That would reasonably mean that the bike is not moving.  
Another possibility that might result in the withdrawal of the 35 USC 112(a) rejection is just deleting the teaching that the second electric component 70 manages the charging of the battery element of the human-powered vehicle component. Managing the discharging is still ok. If the applicant wants to claim what is shown in Fig. 2, in which apparently there is no external power supply attached, which is the second control state as interpreted as a normal riding-around-town case, then “charging” does not need to be included. The applicant can also claim in claim 1 the first control state as seen in Fig. 1. It’s only if the applicant wants to claim what the examiner called the “Third scenario” as discussed starting at paragraph 0116 of the spec., in which items 30 and 50 are still attached, yet item 70 manages charging that the applicant would need to define the managing in the second control state as being a state in which the e-bike is connected to an external charger. The examiner is open to another interview to discuss any questions, comments, or amendments. 


Discussion of Claim 9
The 35 USC 112(a) rejections for claim 9 made in the Final Rejection, on pages 11-12, and the applicants Remarks related to that rejection on pages 14-16 will now be discussed. Two rejections to claim 9 were made in the Final Rejection. The first one, on page 11, was related to claiming that item 50 manages the charging and discharging of battery 38 in a third control state.
Claim 9 as broadly and reasonably interpreted based on the disclosure can be interpreted as related to the following items from the figures. 
	Claim 9:
A human-powered vehicle component (Fig. 2, item 30) comprising: 
a battery element (Fig. 2, item 38); 
a communication device (Fig. 2, item 32) configured to communicate with a first electric component (Fig. 2, item 50) including a first battery element (Fig. 2, item 58); and 
an electronic controller (Fig. 2, item 34) configured to be operable in 
a first control state to manage at least one of charging and discharging of the [[first]] battery element of the human-powered vehicle component (Fig. 2, item 38) 
a third control state in which at least one of charging and discharging of the battery element (Fig. 2, item 38) is managed by the first electric component (Fig. 2, item 50), the charging and the discharging of the battery element of the human-powered vehicle component (Fig. 2, item 38) being managed based on a battery level and a capacity of the battery element (Fig. 2, item 38), 
the electronic controller being configured to switch between the first control state and the third control state in accordance with a result of communication with the first electric component (Fig. 2, item 50) upon determining the communication device (Fig. 2, item 32) can communicate with the first electric component (Fig. 2, item 50).  
In this claim, the control states are not as clearly defined as they are in claim 1. However, the claim is still talking about “A human-powered vehicle component (Fig. 2, item 30)” and “an electronic controller (Fig. 2, item 34) configured to…”. In other words, the focus is on item 30 and its constituents. 
As previously written the in the Final Rejection, in one broad reasonable interpretation of claim 9, in a first state, item 34 controls the charging of the first battery 58. In a third control state, item 50 controls the charging of battery 38. The states switch “upon determining [that]” 32 can communicate with 50. We do not know from what state to what state the switch is from and to.
Claim 10 adds that the switch occurs when a first signal is received by 32 from 50, but we still don’t know from what state to what state the switch is from and to. Claim 
Therefore, in summary, claims 9-11 teach: Item 34 switches from the first state in which 32 and 50 are NOT communicating to the third state in which they are, when communication is established. In the first state, item 34 controls the charging of the first battery 58. In a third control state, item 50 controls the charging of battery 38. In other words, when 32 can’t communicate with 50, 34 controls the charging of battery 58. But when 32 can communicate with 50, the situation is essentially reversed. 
So claims 9-11 teach a “third control state” (quoting claim 9) in which the communication device of the human-powered vehicle component (Fig. 2, item 32) “receive[s]” (quoting claim 12) communication “from the first electric component” (Fig. 2, item 50) (quoting claim 10). In the “first control state” the communication is not received. 
Meanwhile, in claim 1, the first control state is defined as teaching that “the communication device (Fig. 2, item 32) can communicate with the first electric component (Fig. 2, item 50)”. It’s exactly the opposite of the first control state as defined in claims 9-11. This seems to be a conflict, but the claim 11 refers to a signal “over a time” which also seems to be the implication of Fig. 3, S13, for example.  
The last sentence of paragraph 0095 teaches that when “communication device 32 can communicate with the first electric component 50 but cannot communicate with the second electric component 70, the controller 34 operates in one of the first control state and the third control state.” This paragraph even teaches that this case involves the first control state. The second to last sentence of paragraph 0096 teaches that when rd control state. So when 30 and 50 are in communication for a while, the system operates in the 3rd control state. 
The applicant has provided references in the specification for where the applicant argues support for claim 9 can be found. Paragraph 0070 teaches that the charging and discharging of the battery element 38 is managed by a “further component” in the third state. That is fine, but which further component? Paragraph 0090 teaches that in the first control state in which it manages 50, and a third control state in which it is managed by 50. This seems to make sense, the 35 USC 112(a) rejection for this is withdrawn. 
The second reason claim 9 was rejected was because it recited charging based on a “battery element”. This has been amended to recite charging based on a “battery level”. The other 35 USC 112(a) rejection is therefore withdrawn. There are no more 35 USC 112(a) rejections for claim 9.

Discussion of Claim 13
The 35 USC 112(a) rejections for claim 13 made in the Final Rejection, on pages 12-13, and the applicants Remarks related to that rejection on page 16 will now be discussed. The examiner believes that the amended language to claim 13 is similar to that of claim 1 in that it teaches that item 70 manages the charging of item 30 and its constituents in item 30’s second control state. Claim 13 therefore needs to be amended to restrict this teaching to when the e-bike is connected to an external power supply, 

Discussion of Claim 19
The 35 USC 112(a) rejections for claim 19 made in the Final Rejection, on pages 13-14, and the applicants Remarks related to that rejection on pages 18-20 will now be discussed. The examiner rejected claim 19 for reciting a “second human-powered vehicle component” since no such phrase exists in the original disclosure. The examiner argued it was new matter. The applicant argues on page 18 of the Remarks that claims are not required to use the exact terms as long as the specification provides guidance on the meaning of the terms, e.g. clearly equivalent terms, “ ‘so that the meaning of the terms is readily discernable to a person of ordinary skill in the art’ ” (quoting the applicant quoting an unknown source). The applicant cites MPEP 2173.03. There first of the two paragraphs of that section read:

The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 

The examiner does not believe that the claims have “clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification,” as required in the above paragraph. The examiner has already described how difficult the specification is to interpret. Another example of this relates to the names of the components and their constituent parts, which relates to the issue being discussed here. Fig. 2 shows, and claim 1 uses the term, “an electronic controller.” Yet this is different from a “1st electronic controller”. There are many similar examples in Fig. 2. The various components also have various control states which are not the same across the devices and which depend on the perspective of the device. 
Paragraph 0042, which relates to the term in question here, teaches “another human-powered vehicle component…that differs in type from the other human-powered vehicle component.” This is confusing enough, yet the applicant wants to change the names of the components used in the claims to something other than what is in the specification. The examiner believes that the result of this would be the height of confusion. Claim 19 does not meet the requirements under MPEP 2173.03 and is still rejected for lacking written description for that reason. 
	Claim 19 is also rejected for a similar reason to claim one. In claim 19, the first control state is defined as when the electronic controller 34 is connected to the other human-powered vehicle component but not connected to “the electric component,” whose antecedent is found in claim 19 as “an electric component” to which “an electric and an electric component, the second human-powered vehicle component including a first battery element and the electric component including”. It is not clear from the specification what “the electric component” is. This is a problem because the first control state is defined as when “the electronic controller (34) is electrically connected to the [[other]] second human-powered vehicle component but not electrically connected to the electric component.” Therefore, claim 19 needs to clarify the parts used in the claim and narrow the teaching regarding when the managing of the charging occurs in the second control state. Therefore, the 35 USC 112(a) rejection is maintained. 
Discussion of the 35 USC 112(b) rejection
The 35 USC 112(b) rejection is withdrawn based on the amendment. 
Conclusion of Response
Due to the amendments, the grounds for rejections have changed. Please see the art rejections below. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 13, 14, 15, 17, 18, 19, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is rejected for lacking written description. Therefore, its dependent claims are also rejected. Those dependent claims are claims 2-8, 14, 15, 17, and 18. 
Claim 13 is also rejected for lacking written description. 
Claim 19 is rejected for lacking written description. Therefore, its dependent claims are also rejected. Those dependent claims are claims 20 and 22. 
The reasons for the rejections of these claims are all given in the Response to Arguments section above, under the appropriate italicized sub-headings for teach claim. The examiner believes that for the sake of the clarity and in the interest of Response to Arguments section.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arashima et al. (US2016/0087314 A1).

Regarding claim 9, Arashima discloses, 
A human-powered vehicle component (in the present application, this is Fig. 2, item 30. With that in mind, see Arashima, paragraph 0180 for the battery apparatus 120. See paragraph 0181 for this being part of “a power-assisted bicycle”. See also the heading above paragraph 0172: “Example of Application to Battery for Motor-Assisted Bicycle”) comprising: 
a battery element (in the present application, this is Fig. 2, item 38. With that in mind, see Arashima, paragraph 0175 for the battery apparatus 120 having a battery.); 
a communication device (in the present application, this is Fig. 2, item 32. With that in mind, see Arashima, paragraph 0180 for the battery apparatus 120 establishing a communication link with the controller 50, which, according to paragraph 0178, is part of the user terminal 500, which according to Fig. 13, can be a cell phone. For the battery apparatus 120 to establish communication with a cell phone means it has a communication device.) configured to communicate with a first electric component (in the present application, this is Fig. 2, item 50. With that in mind, see Arashima, paragraph 0178 for a user terminal 500. See paragraph 0180 for the user terminal 500 communicating with the controller 50 of the battery apparatus 120.) including a first battery element (in the present application, this is Fig. 2, item 58. With that in mind, see Arashima, user terminal, which can be a cell phone, has a battery); and 
an electronic controller (in the present application, this is Fig. 2, item 34. See paragraph 0180 for the battery apparatus 120 of the controller 10) configured to be operable in 
a first control state to manage at least one of charging and discharging of the [[first]] battery element of the human-powered vehicle component (in the present application, this is Fig. 2, item 38. With that in mind, see Arashima, paragraph 0202 for the controller 10 (which paragraph 0183 teaches is part of the battery apparatus 120), managing the discharging of the battery 7 of the connection device 410, which according to paragraph 0246 is a power-assisted bicycle.) 
a third control state in which at least one of charging and discharging of the battery element (in the present application, this is Fig. 2, item 38) is managed by the first electric component (in the present application, this is Fig. 2, item 50. With that in mind, see Arashima, paragraph 0111 for item 500, which according to Fig. 13 is a cell phone.), the charging and the discharging of the battery element of the human-powered vehicle component (in the present application, this is Fig. 2, item 38) being managed based on a battery level and a capacity of the battery element (in the present application, this is Fig. 2, item 38. With that in mind, see Arashima, paragraphs 0056-0057 for battery control information being related to discharging time.), 
the electronic controller (in the present application, this is Fig. 2, item 34) being configured to switch between the first control state and the third control state in accordance with a result of communication with the first electric component (in the present application, this is Fig. 2, item 50) upon determining the communication device (in the present application, this is Fig. 2, item 32) can communicate with the first electric component (in the present application, this is Fig. 2, item 50. With that in mind, see Arashima, paragraphs 0174-0175 for various parameters about the e-bikes battery/electronics being changed via the user device 500. When communication is established, as in paragraph 0178, the parameters can be changed. When communication with the user device 500 is not established, the parameters stay set and the e-bike can be operated as normal.).  

Regarding claim 10, Arashima discloses the human-powered vehicle component according to claim 9.
Arashima further discloses: 
A human-powered vehicle component wherein 
the electronic controller is configured to switch between the first control state and the third control state in accordance with a first signal being received by the communication device from the first electric component (see paragraph 0180).  
 
Regarding claim 11, Arashima discloses the human-powered vehicle component according to claim 10.
Arashima further discloses: 
A human-powered vehicle component, further comprising 
a memory having inherent information stored therein (see paragraph 0078 for controller 10 having memory with values stored on it. See paragraph 0183 for the controller 10 being part of the battery apparatus 120), 
the electronic controller being configured to operate in the third control state upon determining the communication device continues to receive the first signal over a according to paragraph 0071 of the present application, what this clause appears to be referring to is a method of data transfer. See Arashima, paragraphs 0115 and 0117 for RFID communication between the e-bike’s battery (and associated electronics) and the user device 500 using RFID, which wirelessly communicates via a frequency, which is a signal over time. See also paragraph 0120, which refers to a device model number being transmitted, which is what paragraph 0071 of the present application teaches.).  

Regarding claim 12, Arashima discloses the human-powered vehicle component according to claim 11.
Arashima further discloses: 
A human-powered vehicle component, wherein 
the electronic controller is configured to operate in the first control state upon determining the communication device stops receiving the first signal during the time corresponding to the inherent information (see paragraph 0180. When the user terminal 500 is within range of the battery apparatus 120, communication will occur. However, when that is not the case (or obviously when the user device is off or out of batteries) the battery apparatus 120 will operate as normal and the e-bike will be ridable with whatever settings are set on the battery apparatus 120, such as max. current limit, etc. That is why Fig. 15, step S203 mentions “setting completion” and then “END”.).  

Regarding claim 13, Arashima discloses the human-powered vehicle component according to claim 9.
Arashima further discloses: 
A human-powered vehicle component, wherein 
the communication device is configured to communicate with a second electric component that includes a motor, 
the electronic controller is configured to be operable in a second control state in which at least one of charging and discharging of the battery element of the human-powered vehicle component is managed by the second electric componentsee paragraph 0076 for Arashima contemplating using multiple batteries. See paragraph 0193-0194 for the battery 7 being the drive force of the e-bike. These paragraphs also discuss the controller 50 discharging the battery.), and 
the electronic controller is configured to be operable in the second control state upon determining the communication device can communicate with the second electric component (see paragraph 0076. The clear implication is that when the batteries are “connected,” they operate.).  


Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Ikeda et al. (JP2014144699 A). As seen in Fig. 1, Ikeda teaches charger 4, a battery pack 3, and a bicycle body 2, which contains a motor. The battery pack and charger are detachable, but when the battery pack is attached to the vehicle body, the charger can be attached to the battery pack and the battery charged. When the bicycle is being charged, communication with the vehicle main body and its motor are severed. Yet the charger and vehicle body do not have batteries. 
Kasai (US2016/0311500 A1) teaches various e-bicycle components in communication with one another. Yet no charging is taught. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665